Citation Nr: 1139173	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 08-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

2. Entitlement to an initial, compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1968 until March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran also requested a hearing before a member of the Board, which was scheduled for August 2011. The record indicates that the Veteran failed to appear for his hearing. Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1. The Veteran's service-connected, bilateral, tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2. The Veteran's bilateral hearing loss is manifested by Level II hearing acuity in the right ear and Level III in the left ear, in November 2006, and by Level I hearing acuity in the right ear and Level IV in the left ear, in April 2010.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

2. The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from a disagreement with the initial evaluations following the award of service connection for tinnitus (with a 10 percent rating) and bilateral hearing loss (rated noncompensable). Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the claims folder the service treatment records and reports of his post-service treatment. He was also afforded formal VA examinations, most recently in April 2010, in regards to the bilateral hearing loss claim. Additionally, as will be discussed herein, there is no legal basis for granting the claim for a higher rating for tinnitus. Thus, a current VA examination is not necessary with regard to that claim.

Tinnitus Claim

The Veteran seeks an initial rating in excess of 10 percent for his service-connected bilateral tinnitus. As explained below, a disability rating in excess of 10 percent is not warranted because 10 percent is the maximum allowable evaluation under the law and regulations pertaining to that disability. 

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus is assigned a 10 percent rating. Under Note (2) following that code, only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. In short, Diagnostic Code 6260 only allows for a maximum single 10 percent evaluation for recurrent tinnitus. 

In recent years, courts have addressed the question of whether a separate 10 percent disability rating can be assigned for tinnitus in both ears, and concluded that a separate rating for each ear cannot be granted. In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United States Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit). When the case was brought before the Federal Circuit, it concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. See 38 C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal basis upon which to award a higher evaluation, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Bilateral Hearing Loss Claim

The Veteran asserts that his bilateral hearing loss is more severe than indicated by the noncompensable rating previously granted him. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The regulatory provisions provide the following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under §3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  

The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

A VA examination was provided in November 2006, in compliance with applicable VA regulations. The Veteran reported difficulty hearing speech clearly. The audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
20
30
25
27.5
LEFT
40
35
50
65
47.5

The Veteran's CNC speech recognition scores were 88 percent for the right ear and 76 percent for the left ear. The right ear had an average decibel loss of 27.5 and the left ear had an average of 47.5. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level II hearing for the right ear and Level III for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The November 2006 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

The record also generally indicates that the Veteran received treatment for his bilateral hearing loss in VA outpatient treatment records and private medical records, but that those records generally did not indicate any findings applicable for rating his disability. 

Another VA examination was provided in April 2010, and included a review of the claims file. The Veteran reported that he could not hear clearly and that "ear noise" is distracting; he continues to have difficulty even with his hearing aid. He further reported that as a trial lawyer he will frequently misunderstand information, which causes challenges with his work. The VA examiner found that the Veteran needed to continue to follow up with hearing aids and that the effect of the condition on his occupation and daily activity was that he needed to use hearing aids/assistive listening tools.

The audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
25
30
45
36.25
LEFT
45
35
45
60
46.25

The Veteran's CNC speech recognition scores were 96 percent for the right ear and 68 percent for the left ear. The right ear had an average decibel loss of 36.25 and the left ear had an average of 46.25. The Board notes that although the April 2010 VA examiner found a right ear average decibel loss of 32.5, when the numbers are calculated, the average decibel loss is actually 36.25.  As the 36.25 finding is more favorable to the Veteran in determining his rating, the Board is using that number in the present calculations.

Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing for the right ear and Level IV for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The April 2010 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation. The Board notes that the April 2010 VA examination specifically considered the Veteran's report of interference with his employment, but did not find exceptional or unusual factors to signify that the disability was worse than indicated by objective testing. There is no evidence that warrants referral of the Veteran's claims for extraschedular consideration. There is no evidence of marked interference with employment, such as absence from work or inability to perform his job, frequent periods of hospitalization or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss. Accordingly, the claim will not be referred for extraschedular consideration. 

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's service-connected hearing loss, and the appeal must be denied. 


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied. 

An initial, compensable disability rating for bilateral hearing loss is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


